854 F.2d 1316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John F. BOWEN, Executor for the George R. Rosenbaum Estate,Plaintiff- Appellant,v.Pamela HUSKEY, Honorable, Clerk of Superior Court in and forLincoln County North Carolina, Defendant-Appellee.
No. 88-2057.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1988.Decided July 26, 1988.

John F. Bowen, Appellant pro se.
Lacy H. Thornburg, Office of Attorney General of North Carolina, Charles J. Murray, North Carolina Department of Justice, for appellee.
Before ERVIN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
John F. Bowen appeals from the district court's order dismissing his complaint for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Because, however, the dismissal was for lack of jurisdiction, we modify the judgment to reflect that the dismissal is without prejudice.  See 28 U.S.C. Sec. 2106.  As modified, we affirm the judgment on the reasoning of the district court.  Bowen v. Huskey, C/A No. 87-131 (W.D.N.C. Feb. 9, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.